 ERTEL MANUFACTURINGCORP.525ErtelManufacturing CorporationandDistrict 90 ofthe International Association ofMachinists andAerospaceWorkers,AFL-CIO.Cases25-CA-4214 and 25-CA-4214-2November 28, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn February 10, 1972, Administrative Law Judge'Ivar H. Peterson issued his original Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.On June 15, 1972, the Board issued an Order,remanding the instant proceeding to the Administra-tive Law Judge for the purpose of making findings offact concerning the supervisory status of AustinBrooks and Bill Hart. On June 28, 1972, theAdministrative Law Judge issued his SupplementalDecision.Thereafter, the Respondent filed excep-tions to the Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisions in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We agree with the conclusion of the AdministrativeLaw Judge that Respondent violated the Act bydischarging Mary Welch, Hubert Welch, and NancyEly. However, we find that these discharges violatedSection 8(a)(1), but not Section 8(a)(3) of the Act asfound by the Administrative Law Judge, because, inour view, there is insufficient evidence to support afinding thatRespondent had knowledge of anyunion activity by these employees.2The record reveals that on or about February 12,1971,3Mary Welch returned to work following anillness.At that time, she demanded that her supervi-sor,Victor Eichmiller, remove her replacement fromthe machine that she had operated prior to her illnessand that he assign that work to her because of herseniority.After an argument ensued over this issue,William Ertel, Jr., Respondent's personnel manager,attempted to settle the problem. Thereafter,MaryWelch, having been refused this job assignment,informed Eichmiller and Ertel that she was going tothe Labor Board to get her job back.On February 13, Mary Welch, after relating toNancy Ely the incident with Eichmiller and Ertel,asked Ely if she would accompany her to the LaborBoard. Ely stated that she would because she wasreceiving similar treatment.On February 15, Mary Welch, together with herhusband, Hubert Welch, and other fellow employees,James McKinstry and Nancy Ely, went to what theythought was the Labor Board. Instead, they actuallyarrived at the Post Office, where a guard informedthem that the Labor Board was closed due to aholiday.Later that same day, Mary Welch tele-phoned Ertel and advised him that she "had been tothe Labor Board that day but it was closed and . . .tomorrow is another day."4When Nancy Elyreported to work that evening, she informed Bill Hartthat she,Mary Welch, Hubert Welch, and JamesMcKinstry had gone to what they thought was theLabor Board, and that Mary Welch was going to filea "complaint" with the Board. After Hart questionedEly whether she was going to be involved, Ely statedthat she was not because she needed her jobdesperately. Hart then told Ely that if she wanted tokeep her job, she should not get involved.On March 3, Nancy Ely complained to AustinBrooks that Mary Welch was constantly questioningher as to whether she would again go to the LaborBoard. As a result, Brooks told Ely that he knew fora fact that whoever was involved with Mary Welchwould be in a lot of trouble and that the Companywould get rid of her the first chance they got.On March 4, Mary Welch, Hubert Welch, andNancy Ely were discharged. Upon receiving hertermination slip and paycheck, Ely asked Eichmillerwhy he had her discharged since he knew that shehad obligations to her family and that she reallyneeded the job. Eichmiller replied that she shouldhave thought of her obligations when she continuedto associate with Mary Welch who she knew was atroublemaker.The record clearly establishes that in attempting toseek out the National Labor Relations Board tocomplain regarding their working conditions, thethree dischargees were acting in concert for theiriThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722Member Jenkins finds it unnecessary to consider whetht;r thedischarges of Mary Welch, Hubert Welch, and Nancy Ely were violative ofSection 8(a)(3) as well as Section 8(a)(1) The remedy provided herein wouldbe the same whether or not the discharges are also considered as 8(a)(3)violationsHe agrees that the discharges are clearly violative of Section8(a)(1)3Hereinafter all dates are 1971 unless otherwise indicated4We do not adopt the Administrative Law Judge's apparentlyinadvertent error in finding in see 11, B, of his Decision that Nancy Elymade this telephone call The record clearly indicates that Mary Welch didso, as the Administrative Law Judge properly found in sec III of hisDecision200 NLRB No. 84 526DECISIONSOF NATIONALLABOR RELATIONS BOARDmutual aid and protection within the meaning ofSection 7 of the Act. It is also apparent thatRespondent knew of this activity engaged in by thethree dischargees.Mary Welch informed Ertel thatshe had been to the Labor Board on February 15. Inaddition,Nancy Ely told Supervisor Hart that sheand Mary and Hubert Welch had attempted to go tothe Labor Board on that same day. With respect toRespondent'smotive for terminating these threeemployees, the statements of Supervisors Hart,Brooks, and Eichmiller clearly indicate that Respon-dent discharged them because they attempted to seekout the Board to improve their working conditions.Accordingly,we find that Respondent violatedSection 8(a)(1) of the Act by discharging MaryWelch, Hubert Welch, and Nancy Ely for the reasonset forth herein.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Ertel ManufacturingCorporation,Indianapolis,Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.5Hoover Design Corporation,167 NLRB 461TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE(Hubert Lee Welch, Mary Welch, and Nancy Ely) becauseof their protected activities; (c) whether the Respondent onor about March 12 unlawfully laid off and terminatednight shift employees;and (d)whether the Respondent byother action unlawfully interfered with the Section 7 rightsof its employees.For the reasons hereafter stated,I resolve these issuesagainst the Respondent and, accordingly,shall recommendthat it take appropriate remedial action.Upon theentire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe able briefs filed on December 20 by counsel for theGeneral Counsel and counsel for the Respondent, I makethe following:FINDINGS OF FACT1.JURISDICTIONThe Respondent,an Indiana corporation,maintains afacilityin Indianapolis,Indiana(among others in varioussections of the United States),which is the only facilityinvolved in this proceeding, where it primarily manufac-tures valve guides which are sold to various manufacturersof automobile and other motors. These articles of necessitymust be finished so as to meet extremely close tolerances.During the week ending March 14,the plant employedapproximately 135 employees on the day shift and 44 onthe night shift;of these, 59 of the day shift and 27 of thenight shift employees were in production and grinding, thearea where the layoffs occurred.The Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) oftheAct. I further find that the Union is a labororganization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESIVAR H PETERSON, Trial Examiner: This case was triedat Indianapolis, Indiana, on August 3 to 6, and October13-15,1971,both inclusive.The charge in Case25-CA-4214 was filed on March 17, and the charge inCase 25-CA-4214-2 was filed on May 6. The complaintand notice of hearing were issued on May 28 by theRegional Director for Region 25. The Respondent filed ananswer, received June 16, denying that it had engaged inany activity violative of the Act Thereafter, under dates ofJuly 23 andJuly 26,counsel for the General Counsel filednotices of intention to amend the complaint in certainparticulars.At the opening of the hearing counsel for theGeneral Counsel was granted permission to amend thecomplaint by deleting the name of one alleged discnmina-tee,by adding a substantial number of additional allegeddiscriminatees, and by further alleging that certain namedsupervisors in addition to threatening employees withdischarge or other reprisals if they became or remainedmembers of the union, or gave any assistance or support toit,did so in part because employees had engaged inprotected concerted activities.The case involves four principalissues(a)Whether theRespondent unlawfully threatened its employees withrespect to their union and protected concerted activities;(b)whether the Respondent discharged three employeesA.BackgroundThe Respondent is not a stranger to Board proceedings.On June 5, 1964, the Board issued an order,following ahearing on a complaint alleging unfair labor practices,against the Respondent(147 NLRB312) which thereafterwas enforced by the Court of Appeals for the SeventhCircuit (352 F.2d 916). The Supreme Court deniedcertiorari (383 U.S. 945). Briefly stated, the June 1964 caseinvolved the following issues: General interference with,restraint,and coercion of employees,interrogation, threats,warnings of surveillence and discrimination,the promulga-tion and enforcement of a rule prohibiting the solicitationof union membership or the distribution of union literatureon the property of the Respondent, and the allegeddiscriminatory discharge,suspension,layoffs,demotions,and failure to call or recall or reinstate certain employees,all in violation of Section 8(a)(1) and (3) of the Act. Thisconduct occurred during an organizational campaign bythe United Automobile Workers and, as will be seen, wasstrikingly similar in nature to the activities here involvedand a substantial number of the same supervisors figuredin both cases.A little over a year later, in Case 25-RC-2756, the unionthere involved had petitioned for an election and, in ERTEL MANUFACTURING CORP.527conjunctionwith the organizing campaign, the Boardfound that the Respondent threatened to close down thefacility if a union came in. In consequence, when thatunion failed to win the election and filed objections, theRegional Director sustained the objections and the Boardaffirmed. In the course of that proceeding the Respondentapplied for an injunction in the United States DistrictCourt for the Southern Distnct of Indiana seeking torestrain the Regional Director from conducting the hearingon the representation petition. The District Court foundthat it was without jurisdiction and, accordingly, dismissedthe application.ErtelManufacturing Corporation v. Little,59 LRRM 2937 (July 1965). So far as appears, no unionattempted to organize employees of the Respondentbetween 1965 and the current effort.B.The Concerted Activity of theWelches and Mrs.ElyOn February 12, Mrs. Welch returned from about 6weeks of sick leave and discovered that the machine whichshe normally operated, the reamer, was being operated byanother female employee. She complained to her foreman,Victor Eichiiller, at some length and called Ertel into thediscussion, and told them that she intended to take thematter up with the Labor Board. She got in touch withMrs. Ely and McKinstry and, on February 15, togetherwith them and her husband, they went to the Federalbuilding intent on filing a complaint with the Board.However, that day was being observed as Washington'sBirthday and the offices were closed. That evening Mrs.Ely related to Supervisor Loviscek their activities and shetelephoned Ertel, Jr., and told him that they had been tothe Board but had discovered that the offices were closedand that they intended to go again. The following day,February 16, Mrs. Welch and her husband, accompaniedby McKinstry, met at the Federal building; there they weretold by employees of the wage and hour division that theBoard was not officed in that building. They then went tothe Equal Employment Opportunity Commission Office,where McKinstry had previously filed a charge against theRespondent, and when Mrs. Welch explained her problem,the EEOC representative stated that that office could notbe of any assistance to her, but that they were interested inMcKinstry's problem. On that occasion Mr. Welch gave anaffidavit in support of McKinstry's charge of racialdiscrimination. During the evening of that day, Mrs. Welchand McKinstry discussed the possibility of getting a unioninto the plant, and McKinstry stated that he would seewhat he could do.On March 3, before the second shift started, Mrs. Welchand her husband, accompanied by Dale and RobertGrisam and McKinstry, attended a meeting at the unionhall.On that occasion, Mr. and Mrs Welch were told tocount the timecards so that the union representativeswould know the size of the bargaining unit at the plant.When they went to work, Mr. and Mrs. Welch stood at theICounsel for the General Counsel sought to elicit testimony from MrsEly to the effect that Foreman Loviscek was told by her that Mr and MrsWelch had attended a union meeting that day However, in view of the factthatLoviscekwas deceased and no person other than Mrs Ely andLoviscek were involved in the conversation, I excluded the testimonytimecard rack and counted the cards. According to Mrs.Welch, it took her approximately 5 minutes to perform thistask and, at that time, Supervisors Carr, Eichmiller, andAurs were standing a short distance away and couldreadily observe her actions. Later that evening Mr. andMrs.Welch solicited an employee named Kenny to jointhe Union.'The following day, March 4, Mr. and Mrs. Welch andMrs. Ely were terminated and, in each case, the reasonplaced on their unemployment form stated "Dischargeddue to a combination of lack of work and demoralizationof co-workers and supervisors." Admittedly, no employeein the more than 50-year history of the Respondent hadbeen discharged for this stated reason. The personnelfolders of the discharged employees do not indicate whatwas meant by the reason given, and there is no record inthese folders of any warnings or any discipline ever havingbeen administered to them.Mr.Welch had worked continuously for the Respon-dent since 1953. The Respondent contends that Welch hadbeen drinking on the job the entire time he had beenemployed, and that this problem became more aggravatedduring the 4 to 6 months prior to his termination. TheRespondent sought to justify the failure to discharge himprior to March 4 on the ground that it had no replacementfor him. However, the job that Welch had, that of a latheoperator,was termed by Foreman Eichmiller as semi-skilled, and other employees at times had been put on thatjob. It is, of course, true that in order to function as a latheoperator an employee would have to be able to readmicrometers. Eichmiller further testified that, dependingupon the individual, it would be possible to break anemployee in on that job "in an hour or two." Counsel fortheGeneralCounsel points out that the basis forMcKinstry's charge filed with the EEOC was the fact thatWelch had replaced him on the job on which he(McKinstry) had been working. Thus, counsel argues, iftheRespondent had terminated Welch at a time "theyclaimed that they should have, James McKinstry obviouslycould have been performing that work up until andincluding the date of Lee Welch's actual termination."C.Organizational Activity Following theMarch 4TerminationsOn Monday, March 8, the Welches, Mrs. Ely, andMcKinstry went to the union hall and furnished the Unionwith written statements concerning the events surroundingthe termination of March 4. At this meeting, McKinstryand the others were given union buttons. From that dateuntilhewas terminated,McKinstry wore two umonbuttons on his hat. On March 10, a union meeting was heldat about 10:00 in the morning, before the beginning of theWednesday evening work shift. In attendance were theGrisam brothers, Mr. and Mrs. Welch, Charles Walter, andMcKmstry.McKinstry signed a union card on thisoccasion and the others were given umon buttons to passLoviscek died on June 27, and it was not until the opening of the hearingthat the complaint was amended to include the allegation involving himShe did, however, relate that she had given Loviscek a copy of thestatementshe had given the Board and that Loviscek said he had shown it to Ertel, Jr ,and supervisor Carl Enochs 528DECISIONS OFNATIONALLABOR RELATIONS BOARDout to other employees That evening McKinstry gaveemployee Richard Mitchell a union button and he saw thetwo Grisam brothers, Wayne Reilly and Edward Shattuck,wearing buttons while at work that evening. Walter alsowore a button on March 10 but, after a conversation withan office employee, he removed it and did not thereafterwear a button. On March 10, Supervisor Aurs came up toMcKinstry, noticed the buttons, and asked him what theyrepresented.McKinstry responded that they representedthe IAM During the course of the shift, McKinstrydiscussed the Union with other employees. During theevening of March 11, McKinstry and others continued towear their buttons and McKinstry also engaged in unionsolicitationamong other employees, primarily in theproduction and grinding area. On the evening of Friday,March 12, the Respondent laid off some 20-odd employeesin the production and grinding department. The effect ofthis was, in substance, to stifle the union efforts inside theplant,although it appears that the laid off employeescontinued to attend union meetings and pass out unionliterature at the plant gates.D Other Interference,Restraint,and CoercionMrs.Ely testified, without contradiction, that during aconversation with Foreman Hart during the afternoon ofFebruary 15, he asked whether she was going to beinvolved with Mrs. Welch in going to the Labor Board, andstated that employees who would engage in such conductwould be terminated. On March 3, Mrs. Ely was told byAustin Brooks, a setup man,2 that Mrs. Welch was going tobe fired and that anyone who associated with her orparticipated in her activities would also be terminated.111.THE RESPONDENT'S DEFENSE TO THETERMINATIONS OF THE WELCHES AND MRS. ELYForeman Eichmiller was responsible for the terminationof the Welches and Mrs. Ely. After some vacillation, hetestified that he had requested that Mrs. Ely be terminatedover a period of months because she had been encouragingother employees to complain about their job assignmentsand, the evening before their termination, MrsWelch andMrs. Ely hadengaged in a rather heated argument.Mrs.Welch testified that on February12, after beingassigned to a machine other than the reamer she hadusually operated, she had a conversation with Ertel andEichmiller, in which she asked the reason why she had notbeen assigned to run the reamer, and that Ertel said that hewould speak to Eichmiller about the matter. Eichmmllerrefused to assign her to her formerjob, and she then statedthat she was going to the Labor Board about the matter asshe had more seniority than the woman Eichmiller hadplaced on the machine. She thereupon clocked out andwent home As related above, Mrs. Welch and othersattempted to visit the Labor Board office on the followingMonday and Tuesday. On Monday evening Mrs. Welchwent to the Ely home and telephoned Ertel. She asked him2In the prior case the Board determined that setup men were supervisorswithin the meaningof the Act Althoughin this proceeding the Respondentcontended otherwise,itdid not adduce any evidence to indicate that theduties of setup men had been changed since the prior proceeding I find"if he wanted me to come back into work"and also toldhim that she "had been to the Labor Board that day" butthat the office was closed and then stated,"tomorrow isanother day."Mrs. Ely refused to accompany her onFebruary 16, stating that "she had talked to some peopleand they had told her to stay out of it."Thereafter,Mrs.Welch spoke to McKinstry aboutforming a union and the latter set up a meeting for March3.She and her husband,the two Gnsam brothers, andMcKinstry attended. As previously related, Mrs. Welchcounted the timecards in the rack before going to work thatevening. At lunch break,Mrs. Welch spoke to an employeenamed Kenny and asked him what he thought aboutbringing a union into the plant.The last day she workedwas March 3. On March 4 her husband came home andhanded her two checks,and the written statementconcerning her discharge stated that she was terminatedbecause of lack of work and demoralization of coworkersand supervisors.According to Mrs. Welch,she had neverreceived any warnings or discipline concerning her jobperformance.She signed a union card on March 10.Ertel, Jr., denied that in the telephone conversation withMrs.Welch she made any mention of having been to theLabor Board.He further stated that neither he nor anyothermanagement official knew that the terminatedemployees had been engaging in union activities. Erteltestified that he ordered the discharge of the Welches andMrs. Ely on the recommendation of Foreman Eichmiller,that they had discussed the three employees many times,and that Eichmiller had recommended that, if he ever hada chance, he would like to replace them.Ertel related thatin connectionwith the workassignmenton the day shecame back following her absence due to an accident, Mrs.Welch argued with Eichmiller and, at one point, "told methat Ike was a half-assed boss, and that I had to be prettystupid myself to keep the son-of-a-bitch on the payroll, orto have him as a boss, or something of that sort." Sheargued,so he stated,that she was entitled to run the reamerbecause of her seniority, but that he (Ertel) explained thattheRespondent did not run on a strict seniority basis,though it was true that employees with higher seniorityusually ran the better bonus jobs.3 Ertel acknowledged thatduring the conversationMrs.Welch did say somethingabout going down to the Labor Board which, according toher, would instruct Ertel that the Respondent had to makeassignments according to seniorityIV.THE LAYOFFSOF MARCH 12Paragraph (c) of the complaint alleged that on March 12the Respondent laid off and thereafter failed and refusedto recall approximately 25 night shift employees and thenby name listed eight employees as having been included inthe layoff, but "without limitation." At the outset of thehearing, counsel for the General Counsel moved to amendthisallegation to list 20 employees? John Ertel III,president of the company, told Personnel Director Ertel,Jr., that he wanted to cut the valve guide production bythey are supervisors3The reamer was a bonus Job whereas the machine to which she hadbeen assigned was not4Those named are Billy Jean Medley, James D Banks, Steve ERTEL MANUFACTURING CORP.pproximately 200,000 pieces per month, as the companyiasnot "looking too good" financially and that valveproduction was out of line. Ertel, Jr., translated this cut inproduction to mean the lay off of 20 to 25 employees. ErtelII testified that since the beginning of 1970 business hadseen slowly decreasing, and that about the middle of the,ear the Respondent reduced hours from 52 to 44 perveek.The Company's policy is to pay its bills on the 10th and!5th of the month, in order to take advantage of discounts.[he large suppliers are paid on the 25th. He testified thatnventory was holding steady during the first 6 months but.hat due to the deterioration of the economy customerswere slow in paying and the amount of accounts receivableoutstanding were increasing. Sometime earlier the Respon-dent had obtained an $800,000 line of credit with a bankwith the arrangement that it would be diminished $135,000each year. From December 1970 to the middle of 1971, theline of credit had increased from $400,000 to $595,000 bythe middle of 1970 and was up to $665,000 as of September30.He then succeeded in negotiating a new line of credit of$800,000 starting November 1, 1970. By February 28, 1971,the Company had borrowed $725,000 and, according toPresident Ertel, the accounts receivable kept increasingand inventories had reached an alltime high. ControllerDon Hagan informed him that the cash balance about themiddle of February of $65,000 was not large enough andthe bills scheduled to be paid on February 25 could not allbe met considering the rate that collections were coming in,and the taxes that had to be paid March 15. On Saturday,March 6, President Ertel conferred with controller Hagan,who made a compilation of the accounts receivable which,Ertel testified,were at an all time high of $200,000. Thefollowing table depicts the financial situation of theRespondent.Date12/31/691/31/702/28/703/31/704/30/705/31/706/30/707/31/708/31/709/30/7010/31/7011/30/7012/31/701/31/712/28/713/31/714/30/715/31/716/30/71CashInventoryA/CReceiv-able$131,346.37$1,214,067.70$702,174.1750,864.461,236,787.01783,072.4054,675.781,281,471.04881,802.6538,329.921,293,069.62936,876.35197, 939.931,282,244.72827,134.1261,568.301,252,225.17884,117.8429,719.071,221,959.77917,042.76110,430.861,233,149.98778,149.4057,228.961,246,974.58871,973.4085,396.621,223,855.62913,213.29124,152.731,262,098.20851,036.5434,622.381,238,490.22938,365.2760,026.161,389,543.53848,804.2368,468.191,440,457.63874,981.7765,928.181,405,658.561,086,119.7787,990.451,382,527.421,058,204.8755,168.941,333,966.001,031,321.44134,838.691,309,170.99954,551.07150,946.891,218,236.101,098,274.47Bohannon, Dennis F. Fleenor, Dale Grisam, Robert Grisam, Janet Haely,George Harper, John W. Keatts, James McKinstry, Richard Mitchell, JudyRiley, Lelly Riley, Anna M. Rivers, Edward Shattuck, Zilda M. Taylor, IdaM. Thomas, Luther Thomas, Nancy Tillison, and Roger Tillison.DateNotesPayable12/31/69$400,0001/31/70475,0002/28/70525,0003/31/70595,0004/31/70595,0005/31/70595,0006/30/70595,0007/31/70595,0008/31/70595,0009/30/70665,00010/30/70665,00011/30/70665,00012/30/70665,0001/31/71725,0002/28/71725,0003/31/71640,0004/30/71640,0005/31/71640,0006/30/71720,000529NotesA/CReceiv-Payableable$545,000$209,164.56545,000212,671.09545,000232,492.17545,000183,337.89545,000200,224.97545,000215,877.67545,000182,258.46545,000173,841.72545,000229,784.74545,000166,190.12545,000271,207.41545,000224,986.91545,000226,691.82545,000221,832.21545,000315,184.08545,000238,247.92545,000226,004.39545,000201,952.57545,000262,846.05On Monday morning, March 8, President Ertel toldPersonnelManager Ertel, Jr., that a decision had beenmade to cut production in the neighborhood of 200,000valve guides per month. He told Ertel, Jr., to take thematter up with General Foreman Carr. Ertel, Jr., said thathe could do nothing at that moment as he was leaving on ascheduled trip to Chicago but that when he returned hewould take care of the matter. He determined to lay off thenight shift in the finishing and grinding department,terming them a "residual force" and also noting that thenight shift paid a premium. He selected the individuals tobe laid off.While the Respondent, at the hearing, appeared to betaking the position that during the period around earlyMarch there was something unusual about the Respon-dent's production situation which, tied in with the generaleconomic picture, necessitated a reduction in the level ofemployment, in its brief the Respondent does not appear tostress this aspect of its business situation. Both Ertel, Jr.,and Controller Hagan testified that during the latter partof February the Respondent's cash position was in anunhealthy condition, especially in view of the need to paybills on the 25th and Federal income taxes on March 15.Counsel for the General Counsel argues that "there was noeconomic justification for the terminations and the layoffs"and, secondly, that assuming there was economic justifica-tion the selection of individuals for layoffs was motivatedby discriminatory rather than economic reasons. He pointsout that, although Hagan testified that on February 28 theRespondent had only $65,000 cash on hand and that hewas holding some checks to suppliers, a somewhat uniquesituation, however, Hagan admitted, on cross-examination,that during his tenure as controller he had been in a similarcash position at least a half dozen times and that theRespondent had made no previouslayoffsexcept in 1964which layoff, as we have seen, was found to be an unfairlabor practice. President Ertel indicated that the March 12 530DECISIONS OF NATIONALLABOR RELATIONS BOARDlayoff would, in some fashion, improve the Respondent'scash position. However, as the foregoing table shows, theRespondent's cash position in the past had at times beenlower than as of February 28; moreover, the Respondentreceived in cash something over $200,000 during the penodbetween February 28 and March 31, as an analysis of theaccounts payable, the notes receivable, and an increase inthe cash balance between those two dates shows. Inaddition, the inventory was reduced some $30,000, and itshould also be noted that the Federal income taxes paid onMarch 15, the amount of which is not disclosed by therecord, should be added to the cash revenue receivedduring March. During the last 2 weeks of March, whensome 24 fewer employees were on the payroll, theRespondent would realize a saving in actual payrollexpenses of approximately $5,000.Counsel for the General Counsel further points out thatthere were no changes in the Respondent's hiring patternprior to March 12. The turnover rate was approximately 40per month, although it dropped beginning in March. Thus,counsel points out, a net reduction of approximately 27employees could have been achieved in a month or 2 bynot hiring new employees. For some weeks after the March12 layoff, the Respondent did not hire new employees;however,when President Ertel received the new workschedules in the first 10 days of May, they showed that thetwo largest customers had increased their orders and, inconsequence, the Respondent started rehiring. Only one ofthe laid off employees was recalled, who was not a memberof the Union. Although the Respondent states that it doesnot follow any system of recalling laid off employees inpreference to hiring new employees, it will be rememberedthat when the layoff occurred employees were informedthat they might be recalled in 6 to 8 weeks.5A close examination of the Respondent's profit and lossstatements negate any implication that the Respondent'ssales situation in February was deteriorating. The fact isthat the February sales were at the highest point in manymonths. This is clearly demonstrated by the followingchart.6Excerpts from Profit & Loss Statementsof Ertel Mfg. Corp. & SubsidiariesLaborNet OD.1970Net SalesGross ProfitVarianceProfitJan.$477,409.78$203,271.01$62,963.29$38,449.58Feb.489,310.44222,034.2566,419.0168,632.65Mar.496,555.25214,959.0655,927.8551,188.43Apr.507,021.55206,398.7665,223.7840,084.56May510,691.06218,467.9766,640.1059,254.00June513,362.82232,590.4894,407.5033,172.79July376,848.18154,013.4578,195.92(21,709.09)Aug.458,453.32182,050.8878,548.1112,389.36Sept.435,456.84169,041.6788,491.93(13,397.59)Oct.460,918.66175,364.1699,700.92(29,522.15)Nov.518,140.35211,614.6886,965.7723,694 48Dec.468,029.50186,960.2583,272.65(21,151.22)1971Jan.488,038.13218,737.5953,856.2569,690.74Feb.575,825.22247,693.3179,754.6651,611.11Mar.588,495.80237,946.0776,565.9240,802.125About 6 weeks after the layoff of March 12, the personnel folders of theemployees here involved were marked "DNR," meaning "Do not rehire"General Foreman Carr testified that he was running outof space to store inventory. However, he admitted he couldhave purchased additional pans in which to store parts andthat the Respondent had some 70 warehouses in variouspartsof the country. The Respondent was in factproducing more replacement parts than original equipmentparts,and counsel for the General Counsel thereforesuggests that replacement parts could have been shipped tovariouswarehouses for storage since it is from suchwarehouses that the replacement parts are distributed.Carr's explanation of his production schedules shows whathe has on back order on a given date in any month andalso discloses that these figures are constantly changedthroughout the production period so that there really is noway of accurately determining what the production needsat any given time were. However, the production schedulesdo show that in February and March production for thevarious major parts increased and also that several newpart numbers appeared in the production figures in thosemonths. Although the Respondent claimed that it hadreceivedcancellationsoforders,nonewere in factproduced. By contrast, the sales figures in the profit andloss statements definitely indicate that sales increased.Aside from the dip in production in April, the evidencequite clearly shows that the Respondent was well above1970 levels, thus tending to negate the contention that itwas necessary to reduce actual production during themonth of March.ConcludingFindingsUpon analysis, I reach the conclusion that the actions oftheRespondent, as detailed above, demonstrate that theRespondent violated Section 8(a)(1) and (3) of the Act.Thus, Supervisors Brooks, Hart, and Aurs made statementsclearly indicating the Respondent's hostility to unioniza-tion. The conduct here involved is markedly parallel to thatin the earlier cases in 1964 The Respondent knew of theunion drive shortly before the layoff and this activityinvolved only the employees on the night shift in theproduction and grinding department. Finally, the timing ofevents buttresses this conclusion, since union buttons werefirstworn on March 8 and during the following week, andthe layoff occurred on March 12. I think these factorsrequire the conclusion that the Respondent was motivatednot by any concern about the level of production or thecashposition,but rather by the efforts of certainemployees to organize. SeeN.L.R.B. v. Erie Resister Corp.,373U.S. 221 andMcGraw-Edison Company,172 NLRBNo. 178, enfd. 419 F.2d 67 (C.A. 8, 1969).The termination of the Welches and Mrs. Ely on March4, according to counsel for the General Counsel, shows "aclassicexample of first a shifting defense ..." and,6Controller Hagan explained the labor variance figures as follows Eachman fills out a labor ticket The Company has a standard cost system, basedon studies made by theengineeringdepartment, which establishes howmany pieces an employee should be able to run in a given length of time Astanuarddirect hours computationismade which reflects the amount oftime that should be taken to completea particularjobThis is thencomparedwith the actualdirectlabor cost and the labor varianceis simplythe differencebetween thestandarddirect and the actualdirect cost This isthen translated into a percentagewhich givesthe percentof deficiency ERTEL MANUFACTURINGCORP.531secondly, "a demonstrated hostility toward any employeeswho would seek a Government Agency or act in concert toimprove their working conditions."He also calls attentionto the fact that Mr.Welch had worked for the Respondentsince 1953 and had"undeniedly earned a 25-percent bonusduring that time." The fact that he drank whiskey on thejob had been known and tolerated for many years.Although Foreman Eichmiller claimed that Welch was notdependable,no evidence to support this conclusion wasadduced nor was that reason shown on his discharge slip.There is ample evidence that many employees,includingsupervisors,drank on the job;indeed,it is undisputed thatsupervisors had been assisted out of the plant because oftheir inebriated condition.With respect to the layoff,Iam persuaded that it wasoccasioned by the union activity of the employees. Itshould be noted that it was confined to the finishing andgrinding department although,as General Foreman Carrtestified,the necessity to reduce production would as wellaffect other departments of the plant.Moreover,only nightshift employees were affected,whereas it is conceded thatsome day shift employees could as readily have beenterminated.For the foregoing reasons, I conclude and find that theRespondent engaged in the unfair labor practices violativeof Section 8(a)(1) and(3) of the Act.Upon the foregoing findings of fact and the entirerecord,Imake the following:CONCLUSIONS OF LAW1.ErtelManufacturing Corporation is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.District90 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By terminating Hubert Welch, Mary Welch, andNancy Ely on March 4, 1971, because of their support ofand activity in behalf of the Union, the Respondentengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act.4.By laying off the employees listed below on March12, 1971, and subsequently terminating their employment,the Respondent engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.Billy Jean MedleyJames D. BanksSteve BohannonDennis F FleenorDale GrisamRobert GrisamJanet HaleyGeorge HarperJohn W. KeattsJames McKinstryRichardMitchellJudy RileyLellyRileyAnna M. RiversEdward ShattuckZeldaM. TaylorIdaM. ThomasLuther ThomasNancy TillisonRoger Tillison5.By coercively interrogating and threatening employ-ees concerning their union and protected concertedactivities,the Respondent violated Section 8(a)(1) of theAct.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from anyother invasions of its employees' Section 7 rights and totake certain affirmative action.The Respondent, having discriminatorily dischargedemployees Hubert Welch, Mary Welch, and Nancy Ely,and having discriminatorily laid off the employees listedabove on March 12, 1971, I find it necessary that theRespondent be ordered to offer these employees fullreinstatement,with backpay computed on a quarterlybasis, plus interest at 6 percent per annum, as prescribed inF.W Woolworth Company,90 NLRB 289 (1960) and IsisPlumbing & Heating Co.,138 NLRB 716 (1962), from thedate of the discharge or layoff, as the case may be, to thedate reinstatement is offered.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:7ORDERRespondent,ErtelManufacturing Corporation,Indian-apolis, Indiana,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting District 90 of the InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,or any other union, or for engaging inconcerted protected activities.(b) Coercively interrogating or threatening any employeeabout his union support or activities protected by Section 7of the Act(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Hubert Welch,Mary Welch, Nancy Ely, andthe employees listed below immediate and full reinstate-ment to their former jobs or, if their jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and makethem whole for loss of earnings in the manner set forth inthe Trial Examiner'sDecision entitled "The Remedy."r In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes 532Billy JeanMedleyJames D. BanksSteve BohannonDennis F. FleenorDale GrisamRobert GrisamJanet HaleyGeorge HarperJohn KeattsJames McKinstryDECISIONSOF NATIONALLABOR RELATIONS BOARDRichard MitchellJudy RileyLelly RileyAnna M. RiversEdward ShattuckZildaM. TaylorIdaM. ThomasLuther ThomasNancy TillisonRoger TillisonBilly Jean MedleyJames D. BanksSteve BohannonDennis F. FleenorDale GrisamRobert GrisamJanet HaleyGeorge HarperJohn W. KeattsJames McKinstryHubert WelchNancy ElyRichard MitchellJudy RileyLellyRileyAnna M. RiversEdward ShattuckZildaM. TaylorIdaM. ThomasLuther ThomasNancy TillisonRoger TillisonMary Welch(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its plant in Indianapolis, Indiana, copies ofthe attached notice marked "Appendix." s Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that the notices are not altered,defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within20 days from the date of receipt of this Order, what stepsthe Respondent has taken to comply herewith .99 In the event that the Board'sOrderis enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of the United StatesCourt of Appealsenforcingan Order ofthe NationalLaborRelations Board."9In the eventthat this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegionalDirector forRegion25, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial,thatwe violated Federal law by discharging theemployees listed below for supporting a union, and byotherwise interfering with our employees' right to join andsupport a union:WE WILL offer full reinstatement to the followingemployees, with backpay plus 6 percent interest:WE WILL NOT discharge any of you for supportingDistrict 90 of the International Association of Machin-ists and Aerospace Workers, AFL-CIO, or any otherunion, or for engaging in concerted activity protectedby Section 7 of the National Labor Relations Act, asamended.WE WILL NOT coerce or question you or threaten youconcerning union support or activities.WE WILL NOT unlawfully interfere with your unionor protected concerted activities.ERTEL MANUFACTURINGCORPORATION(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named individuals,ifpresently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 614 ISTA Center 150 WestMarket Street, Indianapolis, Indiana 46204, Telephone317-633-8921.TRIAL EXAMINER'S SUPPLEMENTALDECISIONIVAR H. PETERSON, Trial Examiner: I issued my originaldecision in this proceeding on February 10, 1972. Underdate of June 15, the Board remanded the proceeding to metomake additional findings and recommendations con-cerning the alleged supervisory status of Bill Hart andAustin Brooks. I made my findings of supervisory statusrelying in substantial part upon a prior determination bythe Board,ErtelManufacturing Corp.,147NLRB 312,enfd. 352 F.2d 916 (C.A. 7), cert. den. 383 U.S. 945, thatthree named setup men, who held jobs similar to thoseoccupied by Hart and Brooks, did in fact "responsiblydirect the work of the employees in their respective ERTEL MANUFACTURING CORP.533departments,on their respective shifts,and are supervisorswithin the meaning of Section 2(11) of the Act."Admitted supervisors of the Respondent stated that allsetup men are essentially the same.Moreover,we have theundenied statements of Mark Kreger,theRespondent'spersonnel manager,to both Nancy Ely and Mary Welchthat Bill Hart was a supervisor and foreman.In addition,James McKinstry testified that when he was assigned toHart's department,he was told by then Personnel DirectorSpivey that Hart was his foreman and that he would takeorders from him.AfterMcKinstry reported to Hart'sdepartment, Hart assigned him to the machines that heworked on;moreover,McKinstry observed that all theother employees in the department were assigned to theirvariousmachines by Hart.At the time of the layoff,McKinstry observed that both Brooks and Eichmillerchanged employees from one machine to another. Wheneither Brooks or Hart did this,they did not consult anyoneelse and exercised their own judgment.In this connection,itisimportant to note that the machine assigned anemployee may have an effect on his earnings,in that somemachines are called bonus machines and others arenonbonus machines.On the latter, the employee wouldearn his fixed rate per hour,whereas on a bonus machinean employee was guaranteed his fixed rate and in additionhad an opportunity to earn a bonus by increasing theproduction over the quota set for that machine.Mary Welch testified that both Brooks and Eichmillerassigned her to machines when she was employed by themen and foremen that attended these meetings regardingcarrying out safety in the plant.Setup men report for work at least 15 minutes earlierthan the other employees.As stated above,they attend theso-called safety or supervisory meetings attended only byforemen and setup men. Elmer Swift, a setup man on theday shift,replaces Foreman Eichmiller when he is onvacation as foreman over the night shift.Hart has sentemployees home and granted time off without consultingRespondent.Her husband,Hubert,testifiedalso thatduring the time he was employed he was assigned variousmachines by Brooks.He also testified that he observedBrooks attending the "weekly meetings"of setup men andforemen and that one of the subjects allegedly discussed atthesemeetings was the possibility of cutting out someemployees.On the contrary,theRespondent adducedtestimony that only the subject of safety was discussed atthesemeetings.However,Respondent'switnesses refusedto answer directly what instructions were given to the setupanyone else.Eichmiller admitted that setup men areresponsible to him forCarr'schalk board schedule.Moreover,Eichmiller testified that the rough grinding areais referred to as "Bill Hart's department";in this he wassupported by employee witnesses.Ido not credit Carr'stestimony to the contrary.In my opinion the foregoing facts, virtually undenied,establish that Hart and Brooks are supervisory employees.I so find.